DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on June 7, 2022 has been entered. The claims pending in this application are claims 1-21. The objections not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on June 7, 2022. 

Drawings
New Figures 1A, 1B, 1D, 2A to 2C, 3B, 4C, 5 to 7, 9, 10, 11A, 11B, and 13-16 submitted on June 7, 2022 have been accepted by the office. 

Specification
The substitute specification submitted on June 7, 2022 has not been entered by the office since applicant has not submitted a substitute specification with markings showing all the changes relative to the immediate prior version of the specification of record. The objections below have been maintained. 
The disclosure is objected to because of the following informalities: (1) since case 15/577,653 has been patented and PCT/NL2016/050381 has been published, applicant is required to update these information in paragraph [0001] of the specification; and (2) page 38 of the specification describes Figures 18 and 28 and page 39 describes Figure 38. However, there are no Figures 18, 28, and 38 in this instant application. 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. For example, see pages 32 and 36. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informality: “mutagenesis treatment” in step (a) should be “a mutagenesis treatment”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing steps (a) and (b) of claims 1 and 16, does not reasonably provide enablement for identifying a genetic element that affects a phenotype of a cell using the methods recited in claims 1-15 and 20 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein and identifying a modulator of a gene product encoded by a candidate gene that affects a phenotype of a cell using the methods recited in claims 16-19 and 21 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method for identifying a genetic element that affects a phenotype of a cell and a method for identifying a modulator of a gene product encoded by a candidate gene that affects a phenotype of a cell. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1-15 and 20 encompass a method for identifying a genetic element that affects a phenotype of a cell, wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein, the method comprising the steps of: (a) subjecting a pool of cells to any kind of mutagenesis treatment; (b) fixating the pool of cells with a fixation reagent, wherein the fixation reagent optionally is a cross-linking reagent; (c) treating the pool of cells with one or more any kind of detectable probes to detect the affected phenotype; (d) selecting the cells based on the detection of at least one of the one or more detectable probes to obtain one or more populations of cells; (e) optionally, de-crosslinking the cells in each of the obtained populations of cells; and (f) sequencing the any kind of DNA and/or RNA of at least part of the obtained populations of cells to identify a genetic element that affects the phenotype of the cell. Claims 16-19 and 21 encompass a method for identifying a modulator of a gene product encoded by a candidate gene that affects a phenotype of a cell, wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein, the method comprising the steps of: (a) subjecting a pool of cells to any kind of mutagenesis treatment; (b) fixating the pool of cells with a fixation reagent, wherein the fixation reagent optionally is a cross-linking reagent; (c) treating the pool of cells with one or more detectable probes to detect the affected phenotype; (d) selecting the cells based on the detection of at least one of the one or more any kind of detectable probes to obtain one or more populations of cells; (e) optionally, de-crosslinking the cells in each of the obtained populations of cells; (f) sequencing the any kind of DNA and/or RNA of at least part of the obtained populations of cells to identify a genetic element that affects the phenotype of the cell, wherein the genetic element is a candidate gene; and (g) identifying a modulator that affects expression or activity of an expression product of said identified candidate gene that affects the phenotype of the cell.

Working Examples
The specification provides working examples for detecting specific post-translational modification of specific proteins and expressions of specific proteins in HAP1 cells and haploid KCTD5 knockout cells after subjecting HAP1 cells or KCTD5 cells to a mutagenesis treatment (see pages 32-43). 


The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides working examples for detecting specific post-translational modification of specific proteins and expressions of specific proteins in HAP1 cells and haploid KCTD5 knockout cells after subjecting HAP1 cells or KCTD5 cells to a mutagenesis treatment
(see pages 32-43). However, the specification provides no working example for identifying a genetic element that affects a phenotype of a cell using the methods recited in claims 1-15 and 20 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein, and identifying a modulator of a gene product encoded by a candidate gene that affects a phenotype of a cell using the methods recited in claims 16-19 and 21 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein. During the process of the prior art search, the examiner has not found any prior art which is related to identify a genetic element that affects a phenotype of a cell using the methods recited in claims 1-15 and 20 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein, and identify a modulator of a gene product encoded by a candidate gene that affects any kind of  phenotype of a cell using the methods recited in claims 16-19 and 21 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a genetic element that affects a phenotype of a cell can be identified using the methods recited in claims 1-15 and 20 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein, and a modulator of a gene product encoded by a candidate gene that affects any kind of  phenotype of a cell can be identified using the methods recited in claims 16-19 and 21 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein. 
First, the specification defines “phenotype” as “at least one observable characteristic or trait of an organism or cell of an organism such as its morphology, development, biochemical or physiological properties, phenology, behavior, and products of behavior. Phenotypes result from the expression of the genes of an as well as the influence of environmental factors and the interactions between the two” and “genetic element that affects a phenotype” as “a genetic element as defined herein that influences the manifestation of said phenotype, i.e. that is a modulator of/modulates/influences said phenotype. The genetic element may for example be involved in causing or promoting a first trait of the phenotype (or first trait of a character), of may be involved in repressing another trait of the same phenotype. Inducing changes in such genetic element, for example, as the consequence of the mutagenesis treatment as described herein, may thus cause the modification of such phenotype (the trait may change)” (see paragraph [0062] of US 2019/0309287 A1, which is US publication of this instant application). Although the specification teaches working examples for detecting specific post-translational modification of specific proteins and expressions of specific proteins in HAP1 and haploid KCTD5 knockout cells after subjecting a pool of cells to a specific mutagenesis treatment (see pages 32-43), the scopes of claims 1 and 16 are much broader than the teachings of the specification since claim 1 or 16 does not limit a phenotype of a cell to a specific phenotype of a cell such as a specific post-translational modification of a protein and the mutagenesis treatment to a specific mutagenesis treatment. Since claim 1 or 16 does not limit a phenotype of a cell to a specific phenotype of a cell such as a specific post-translational modification of a protein and does not limit that the protein is a specific protein, and it is known that post-translational modification of a protein involves addition of different functional groups to the protein (see “Post-translational modification” from Wikipedia) and antibodies against any post-translational modifications of any kind of protein is unavailable, if a phenotype of a cell is S-Nitrosylation of a protein and an antibody against-Nitrosylation of the protein is unavailable, the phenotype of the cell such as S-Nitrosylation of a protein cannot be detected using one or more detectable probes in step (c) of claim 1 or 16. Furthermore, since claim 1 or 16 does not require that the pool of cells becomes permeable after step (b) and a protein having post-translational modification is on the surface of the cell, if the pool of cells is not permeable after step (b) and the protein having post-translational modification is in the cytosol of the cell, it is unpredictable how the phenotype of the cell such as post-translational modification of a protein can be detected using one or more detectable probes in step (c) of claim 1 or 16. In addition, the specification teaches that “the mutagenesis involves the use of radiation, ultraviolet and ionizing radiation, mutagenic chemicals, preferably ethyl methanesulfonate, nitrous acid, or ethyl nitrosourea, insertion mutagenesis, preferably transposon-based insertional mutagenesis or retrovirus-based random insertional mutagenesis, a CRISPR library of guide RNA sequences (aimed to generate mutations into many or all human genes, promoters, enhancers or non-coding RNAs and the like), meganuclease and/or by methods that repress DNA repair (thereby accumulating mutations)” (see paragraph [0128] of US 2019/0309287 A1, which is US publication of this instant application). Since it is known that “X-ray mutagenesis causes chromosomal rearrangements, which can provide a molecular landmark for identifying the affected gene(s). However, several genes are often affected by these chromosomal rearrangements and, as a result, their type and complexity is difficult to control. Similar multigene deletions and chromosomal translocations can be generated at a greater frequency by mutagenizing mice with the chemical chlorambucil7. Although these mutagenesis strategies can be useful for generating deficiencies and translocations for genetic screens and mapping studies, they generally do not lead to rapid single-gene identification and so are not used in high-throughput approaches” (see left column of page 757 from Nature, 2, 756-768, 2001) and claim 1 or 16 does not indicate that the mutagenesis treatment in step (a) is not a mutagenesis treatment using an ionizing radiation such as x-ray or chemical chlorambucil, if the mutagenesis treatment in step (a) of claim 1 or 16 is a mutagenesis treatment using x-ray or chemical chlorambucil, multigene deletions and chromosomal translocations are happened in the pool of cells after the mutagenesis treatment, it is unpredictable how the skilled artisan can determine which mutated gene among multigene deletions and chromosomal translocations in the pool of cells is a genetic element that affects the phenotype of the cell, how the skilled artisan can identify a genetic element that affects the phenotype of the cell by only sequencing the any kind of DNA and/or RNA of at least part of the obtained populations of cells as recited in claims 1-15 and 20, and how the skilled artisan can identify a genetic element that affects the phenotype of the cell by only sequencing the any kind of DNA and/or RNA of at least part of the obtained populations of cells wherein the genetic 
element is a candidate gene, can identify a modulator that affects expression or activity of an expression product of said identified candidate gene that affects the phenotype of the cell as recited in claims 16, 17, 19, and 21.Since claim 1 or 16 does not require to compare the sequences of the any kind of DNA and/or RNA of at least part of the obtained populations of cells with the sequences of the DNA and/or RNA of the pool of cells without the mutagenesis treatment and does not indicate that, based on which standard, a genetic element that affects the phenotype of the cell can be identified, it is unpredictable how the skilled artisan can identify a genetic element that affects the phenotype of the cell without comparing the sequences of the any kind of DNA and/or RNA of at least part of the obtained populations of cells with the sequences of the DNA and/or RNA of the pool of cells without the mutagenesis treatment. 
	Second, since claim 14 does not require that the one or more probes are antibodies for detecting post-translational modification of a protein, it is unpredictable how the skilled artisan can detect the phenotype when the phenotype is increased post-translational modification of a protein. 
Third, since it is known that “[K]nockouts of some genes in humans certainly cause genetic diseases, but for other genes the consequences depend on the genetic background or environment; yet other knockouts may have no detectable effect, or may even be beneficial” (see page 341 from Trends in Molecular Medicine, 22, 341-351, 2016) and claim 18 does not limit the genes to specific genes, if step (a) of claim 16 can knockout a gene but does not cause a disease, it is unpredictable how the method recited in claim 16 can be used for identifying genes involved in any kind of disease as recited in claim 18. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether a genetic element that affects a phenotype of a cell can be identified using the methods recited in claims 1-15 and 20 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein, and a modulator of a gene product encoded by a candidate gene that affects a phenotype of a cell can be identified using the methods recited in claims 16-19 and 21 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
I.	In page 11, second paragraph bridging to page 12, last paragraph of applicant’s remarks, applicant argues that “this characterization of the Examples is inaccurate. As explained below, the Examples described the use of a haploid cell line (HAP1) for genetic screens, whereas the KCTD5 knockout cells were used to validate the role of KCTDS5 (a new modulator identified in one of the screens) in AKT phosphorylation. Furthermore, the Examples demonstrated detection of proteins with post-translational modifications and proteins without post-translational modifications. In one set of experiments in the Examples, a genetic screen using HAP1 cells successfully identified known modulators (both positive and negative modulators) of AKT phosphorylation.1 The genetic screen also identified previously unknown modulators of AKT phosphorylation, including KCTD5.2 In a different set of experiments, KCTDS knockout cells were used to further evaluate KCTDS as a candidate modulator of AKT phosphorylation.3The results from these experiments verified that KCTDS is a modulator of AKT phosphorylation, thereby validating the use of the claimed methods for identifying new genetic elements that affect a cell phenotype. This newly discovered role for KCTDS5 was reported and further substantiated in a Nature publication.4 Furthermore, the Examples demonstrated the detection of proteins with post-translational modifications and proteins without post-translational modifications. For example, the detection of proteins with post-translational modifications included: 1) glycosylated dystroglycan ([0171]; FIGs. 1C-1D); ii) phospho-AKT ([0172]-[0174]; FIGs. 2A-2C, 3A-3B, 4B-4D); iii) phospho-p38 ([0178]; FIG. 8); iv) phospho-H2AX ([0179]; FIG. 9); and v) trimethyl-H3K27 ([0180]; FIG. 10). The detection of proteins without post-translational modifications included, for example: vi) IRF1 ([0176]; FIG. 6); vii) I-kappa-B-alpha ([0177]; FIG. 7); and viii) LAMPI1 ((0186]; FIG. 15). Accordingly, contrary to the assertions in the rejection, the Examples in the present application are not limited to the use of the claimed methods in KCTDS5 knockout cells, nor are the Examples limited to the detection of specific post-translational modifications of proteins. Rather, the Examples include data demonstrating the use of claimed methods in a haploid cell line to identify modulators of a variety of cellular processes, which included but were not limited to post-translational modifications of proteins (see also ‘Table 1: antibodies used in the various examples’ on page 37 of the specification for a more complete list of proteins detected in the Examples)” wherein the footnotes 1-4 mean that “[S]ee paragraphs [0154]-[0156], describing the preparation and use of HAP1 cells, and paragraphs [0172]-[0173] and FIGs. 2A-2C and 3A-3B, showing the results of the genetic screen”, “[S]ee, for example, FIG. 3B, which is a plot of the data with known modulators shown highlighted, and FIG. 4A, which is a plot of the same data with KCTD5 shown highlighted”, “[S]ee paragraph [0174] and FIGs. 4A-4D”, and “[B]rockmann M, Blomen VA, Nieuwenhuis J, Stickel E, Raaben M, Bleijerveld OB, Altelaar AFM, Jae LT, Brummelkamp TR. Genetic wiring maps of single-cell protein states reveal an off-switch for GPCR signalling. Nature. 2017 Jun 8;546(7657):307-311”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although the specification provides examples for the detection of proteins with and without post-translational modifications after subjecting HAP1 cells or KCTD5 cells to a mutagenesis treatment which include: (i) glycosylated dystroglycan (ii) phospho-AKT; iii) phospho-H2AX; iv) trimethyl-H3K27; and v) expression of LAMP I. However, the examples for detection of proteins with and without post-translational modification after subjecting HAP1 cells or KCTD5 cells to a mutagenesis treatment in the specification do not include: (i) phospho-p38 because p38 phosphorylation is based on treating the haploid mutagenized cells with anisomycin and is not due to the effect of the mutagenesis treatment (see paragraph [0178] and Figure 8); (ii) IRF1 because IRF1 protein level is induced by treating the haploid mutagenized cells with Interferon gamma and is not due to the effect of the mutagenesis treatment (see paragraph [0176] and Figure 6); and iii) I-kappa-B-alpha because I-kappa-B-alpha expression is based on treating the haploid mutagenized cells with TNF-α and is not due to the effect of the mutagenesis treatment (see paragraph [0177] and Figure 7).  Since cellular processes include 11 different  subcategories (see “Cellular Processes” from Wikipedia), the examples of the specification only teaches some kinds of post-translational modifications including glycosylation, phosphorylation, and methylation and expression of some proteins, applicant’s argument “the Examples include data demonstrating the use of claimed methods in a haploid cell line to identify modulators of a variety of cellular processes” is incorrect. 
II.	In page 13, last paragraph bridging to page 15, third paragraph of applicant’s remarks, applicant argues that “[A]s to the second statement regarding the absence of working examples for identifying a genetic element that affects a phenotype of a cell, this is incorrect. See, for example, points (i) through (viii) outlined above, which relate to the identification of numerous different genetic elements that affect the phenotype of a cell - e.g., identification of genes required for glycosylation of alpha-dystroglycan ([0171]); identification of genes involved in modulating AKT phosphorylation ([0172]-[0174]); identification of genes involved in modulating the IFN-y signaling pathway ([0176]); identification of genes involved in modulating the NFKB signaling pathway ([0177]); identification of genes involved in modulating p38 phosphorylation ([0178]); and identification of genes involved in modulating histone methylation ([0180)]). Furthermore, the analysis of this factor in the rejection is improper because it focuses solely on the working examples and overlooks the teachings of the application as a whole. As stated in the MPEP at 2164.03: ‘The ‘amount of guidance or direction’ refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.’ 
Thus, a proper analysis of the amount of guidance or direction should include but not be limited to the working examples in the application, and the rejection relies on an improper analysis of this factor by failing to address the teachings of the application as a whole. In this regard, it is submitted that the present application as a whole provides clear and sufficient guidance on how to make or use the invention. By way of example, referring to the recitations in claim 1: a) subjecting a pool of cells to mutagenesis treatment; The specification describes in detail suitable processes for mutagenizing cells in the context of the claimed methods ([0083]-[0087], [0117]-[0122]); and the Examples describe in detail the generation of a mutagenized HAP1 cell population by gene-trap mutagenesis ([0154]-[0156]) or mutagenesis using CRISPR/Cas9 ([0168], [0169], [0182]). b) fixating the pool of cells with a fixation reagent, wherein the fixation reagent optionally is a cross-linking reagent; The specification describes in detail suitable processes for fixing cells in the context of the claimed methods ([0088]-[0092], [0129]-[0131]); and the Examples describe the fixation of mutagenized HAP1 cell population ([0157]). c) treating the pool of cells with one or more detectable probes to detect the affected phenotype; The specification describes in detail suitable detectable probes for detecting phenotypes in the context of the claimed methods ([0093]-[0097], [0132]-[0133]); and the Examples describe the use of detectable probes for staining fixed cell populations for phenotypes ([0158]-[0160]). d) selecting the cells based on the detection of at least one of the one or more detectable probes to obtain one or more populations of cells; The specification describes in detail suitable processes for selecting cells in the context of the claimed methods ([0098]-[0099], [0135]); and the Examples describe selecting cells based on the staining using a cell sorter ([0161]). e) optionally, de-crosslinking the cells in each of the obtained populations of cells; and The specification describes in detail suitable processes for de-crosslinking cells in the
context of the claimed methods ([0100]-[0101]); and the Examples describe de-crosslinking cells ([0162]). f) sequencing the DNA and/or RNA of at least part of the obtained populations of cells to identify a genetic element that affects the phenotype of the cell. The specification describes in detail suitable processes RNA/DNA sequencing in the context of the claimed methods ({0102]-[0110]); and the Examples describe processes for sequencing and aligning sequence information with human genome to identify a genetic element that affects the phenotype ((0162]-[0167]). Accordingly, it is submitted that the application provides clear and sufficient guidance for a skilled person to make and use the claimed invention. Furthermore, the rejection relies upon an analysis of this factor that improperly ignores the teachings of the application as a whole. Moreover, to the extent an analysis of this factor includes evaluating the working examples, the rejection mischaracterizes the Examples and is deficient for the reasons detailed herein”. 
	These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although applicant argues that “the Examples describe in detail the generation of a mutagenized HAP1 cell population by gene-trap mutagenesis ([0154]-[0156]) or mutagenesis using CRISPR/Cas9 ([0168], [0169], [0182])” and “the Examples describe processes for sequencing and aligning sequence information with human genome to identify a genetic element that affects the phenotype ((0162]-[0167])”, since the specification defines “phenotype” as “at least one observable characteristic or trait of an organism or cell of an organism such as its morphology, development, biochemical or physiological properties, phenology, behavior, and products of behavior. Phenotypes result from the expression of the genes of an as well as the influence of environmental factors and the interactions between the two” and “genetic element that affects a phenotype” as “a genetic element as defined herein that influences the manifestation of said phenotype, i.e. that is a modulator of/modulates/influences said phenotype. The genetic element may for example be involved in causing or promoting a first trait of the phenotype (or first trait of a character), of may be involved in repressing another trait of the same phenotype. Inducing changes in such genetic element, for example, as the consequence of the mutagenesis treatment as described herein, may thus cause the modification of such phenotype (the trait may change)” (see paragraph [0062] of US 2019/0309287 A1, which is US publication of this instant application) and claim 1 or 16 does not limit a phenotype of a cell to a specific phenotype of a cell such as a specific post-translational modification of a protein and the mutagenesis treatment to a specific mutagenesis treatment, the scopes of claims 1 and 16 are much broader than the teachings of the specification and applicant’s arguments “the application provides clear and sufficient guidance for a skilled person to make and use the claimed invention” and “the rejection relies upon an analysis of this factor that improperly ignores the teachings of the application as a whole” are incorrect. 
III.	In page 13, fourth paragraph bridging to page 16, third paragraph of applicant’s remarks, applicant argues that “the rejection appears to be improperly defining the state of the prior art knowledge based on the novelty and non-obviousness of the present claims as a whole. As stated in the MPEP at 2164.05(a): ‘The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.’ Thus, the state of the prior art is what a skilled person would have known about the subject matter to which the claimed invention pertains - not what a skilled person would have known about the claimed invention as a whole. Indeed, following the logic of the latter, it could be said that a skilled person has no relevant knowledge relating to any claim deemed novel and non-obvious. The rejection fails to provide any reason why certain principles in the vast fields of biochemical and genetic research would not be applicable to certain aspects of the present claims. By way of example, the present claims recite: ‘selecting the cells based on the detection of at least one of the one or more detectable probes to obtain one or more populations of cells’ (claim 1, (d)). Various techniques for selecting cells are well known in the art, such as flow cytometry, microscopy, FACS, etc., and the rejection provides no reason why the knowledge of these techniques would not be relevant to this recitation in the context of the present claims”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because applicant has no evidence to approve his arguments which are “the rejection appears to be improperly defining the state of the prior art knowledge based on the novelty and non-obviousness of the present claims as a whole” and “the knowledge of these techniques would not be relevant to this recitation in the context of the present claims”. 
IV.	In page 16, fourth paragraph bridging to page 18, second paragraph of applicant’s remarks, applicant argues that “the rejection provides a hypothetical example in which an antibody for a particular modified protein may be unavailable. However, this merely provides an example of a potentially inoperative embodiment, which does not by itself render a claim nonenabled. Keeping with the hypothetical antibody example, a skilled person could readily determine whether such an antibody is commercially available, and techniques for engineering antibodies against a desired target are well known in the art. The rejection provides no reason as to why the effort required to identify the availability of such an antibody or to develop one for a desired target would require undue experimentation beyond that normally undertaken in the art.
The rejection includes additional examples that similarly relate to inoperative embodiments -see, e.g., an example relating to X-ray or chlorambucil mutagenesis (Office Action, pages 9-10), and an example relating to knockouts  ‘of some genes’ (Office Action, page 11). Applicant respectfully submits that, based on the extensive guidance in the application (including working examples), knowledge of the skilled person, and other of the Wands factors, no experimentation is required to make and use the present claims. Nonetheless, even if experimentation could be required, it would not be undue. The hypothetical potentially inoperative embodiments identified in the rejection relate to methodologies that, individually, have been extensively researched and developed in the relevant art. For at least the reasons detailed herein, the present claims are enabled, and the rejection fails to establish a prima facie case”. 
	These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. The specification defines “phenotype” as “at least one observable characteristic or trait of an organism or cell of an organism such as its morphology, development, biochemical or physiological properties, phenology, behavior, and products of behavior. Phenotypes result from the expression of the genes of an as well as the influence of environmental factors and the interactions between the two” and “genetic element that affects a phenotype” as “a genetic element as defined herein that influences the manifestation of said phenotype, i.e. that is a modulator of/modulates/influences said phenotype. The genetic element may for example be involved in causing or promoting a first trait of the phenotype (or first trait of a character), of may be involved in repressing another trait of the same phenotype. Inducing changes in such genetic element, for example, as the consequence of the mutagenesis treatment as described herein, may thus cause the modification of such phenotype (the trait may change)” (see paragraph [0062] of US 2019/0309287 A1, which is US publication of this instant application). Although the specification teaches working examples for detecting specific post-translational modification of specific proteins and expressions of specific proteins in haploid HAP1 and KCTD5 knockout cells after subjecting a pool of cells to a specific mutagenesis treatment (see pages 32-43), the scopes of claims 1 and 16 are much broader than the teachings of the specification since claim 1 or 16 does not limit a phenotype of a cell to a specific phenotype of a cell such as a specific post-translational modification of a protein and the mutagenesis treatment to a specific mutagenesis treatment. Since claim 1 or 16 does not limit a phenotype of a cell to a specific phenotype of a cell such as a specific post-translational modification of a protein and does not limit that the protein is a specific protein, and it is known that post-translational modification of a protein involves addition of different functional groups to the protein (see “Post-translational modification” from Wikipedia) and antibodies against any post-translational modifications of any kind of protein is unavailable, if a phenotype of a cell is S-Nitrosylation of a protein and an antibody against-Nitrosylation of the protein is unavailable, the phenotype of the cell such as S-Nitrosylation of a protein cannot be detected using one or more detectable probes in step (c) of claim 1 or 16. Furthermore, since claim 1 or 16 does not require that the pool of cells becomes permeable after step (b) and a protein having post-translational modification is on the surface of the cell, if the pool of cells is not permeable after step (b) and the protein having post-translational modification is in the cytosol of the cell, it is unpredictable how the phenotype of the cell such as post-translational modification of a protein can be detected using one or more detectable probes in step (c) of claim 1 or 16. In addition, the specification teaches that “the mutagenesis involves the use of radiation, ultraviolet and ionizing radiation, mutagenic chemicals, preferably ethyl methanesulfonate, nitrous acid, or ethyl nitrosourea, insertion mutagenesis, preferably transposon-based insertional mutagenesis or retrovirus-based random insertional mutagenesis, a CRISPR library of guide RNA sequences (aimed to generate mutations into many or all human genes, promoters, enhancers or non-coding RNAs and the like), meganuclease and/or by methods that repress DNA repair (thereby accumulating mutations)” (see paragraph [0128] of US 2019/0309287 A1, which is US publication of this instant application). Since it is known that “X-ray mutagenesis causes chromosomal rearrangements, which can provide a molecular landmark for identifying the affected gene(s). However, several genes are often affected by these chromosomal rearrangements and, as a result, their type and complexity is difficult to control. Similar multigene deletions and chromosomal translocations can be generated at a greater frequency by mutagenizing mice with the chemical chlorambucil7. Although these mutagenesis strategies can be useful for generating deficiencies and translocations for genetic screens and mapping studies, they generally do not lead to rapid single-gene identification and so are not used in high-throughput approaches” (see left column of page 757 from Nature, 2, 756-768, 2001) and claim 1 or 16 does not indicate that the mutagenesis treatment in step (a) is not a mutagenesis treatment using an ionizing radiation such as x-ray or chemical chlorambucil, if the mutagenesis treatment in step (a) of claim 1 or 16 is a mutagenesis treatment using x-ray or chemical chlorambucil, multigene deletions and chromosomal translocations are happened in the pool of cells after the mutagenesis treatment, it is unpredictable how the skilled artisan can determine which mutated gene among multigene deletions and chromosomal translocations in the pool of cells is a genetic element that affects the phenotype of the cell, how the skilled artisan can identify a genetic element that affects the phenotype of the cell by only sequencing the any kind of DNA and/or RNA of at least part of the obtained populations of cells as recited in claims 1-15 and 20, and how the skilled artisan can identify a genetic element that affects the phenotype of the cell by only sequencing the any kind of DNA and/or RNA of at least part of the obtained populations of cells wherein the genetic element is a candidate gene, can identify a modulator that affects expression or activity of an expression product of said identified candidate gene that affects the phenotype of the cell as recited in claims 16, 17, 19, and 21.Since claim 1 or 16 does not require to compare the sequences of the any kind of DNA and/or RNA of at least part of the obtained populations of cells with the sequences of the DNA and/or RNA of the pool of cells without the mutagenesis treatment and does not indicate that, based on which standard, a genetic element that affects the phenotype of the cell can be identified, it is unpredictable how the skilled artisan can identify a genetic element that affects the phenotype of the cell without comparing the sequences of the any kind of DNA and/or RNA of at least part of the obtained populations of cells with the sequences of the DNA and/or RNA of the pool of cells without the mutagenesis treatment. 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	 No claim is allowed.  
11.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 17, 2022